Title: To George Washington from William Greene, 28 August 1781
From: Greene, William
To: Washington, George


                        
                            Sir
                            Warwick State Rhode Island August. 28th 1781
                        
                        When I wrote to your Excellency, and requested your further directions, respecting the salted beef and Rum;
                            It did not appear very probable it could have been ready to move before the Sailing of the French Fleet, but as they were
                            detained by contrary winds until the 25th Instant, there was then about five Hundred barrels of salted beef, and ten or
                            eleven Hogsheads of Rum shipped on board four small Vessels which that Day sailed with them, with directions to continue
                            under their convoy until they should meet with some proper Person Authorised to receive it. I am with sincere Regard Your
                            Excellencys most Obedient and very Humble Servt
                        
                            W. Greene
                        
                    